UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7274


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLIFTON JERMAINE SWINTON, a/k/a Compton,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:09-cr-01145-TLW-1)


Submitted:   November 19, 2015            Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clifton Jermaine Swinton, Appellant Pro Se.            Arthur Bradley
Parham, Assistant United States Attorney,            Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Clifton Jermaine Swinton appeals the district court’s order

denying his 18 U.S.C. § 3582(c) motion for a sentence reduction.

We   have   reviewed       the     record      and    find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.       United       States     v.     Swinton,       No.       4:09-cr-01145-TLW-1

(D.S.C.     July    29,    2015).         We       deny   Swinton’s      motions    for   a

transcript at government expense and to appoint counsel, and

dispense     with     oral       argument      because         the    facts   and   legal

contentions    are    adequately          presented       in    the    materials    before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                               2